     Case: 1:19-cv-05302 Document #: 13 Filed: 11/05/19 Page 1 of 2 PageID #:29




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

TRUSTEES of the IRON WORKERS                    )
TRI-STATE WELFARE PLAN,                               )
                                                      )
                                                      )
                              Plaintiffs,       )     Case No. 19-cv-5302
                                                      )
                                                      )     Judge Robert M. Dow Jr.
        v.                                            )
                                                      )
BAADE MANAGEMENT CO., INC. d/b/a                )
BMC, INC.,                                            )
                                                      )
                              Defendant.              )



                                            Judgment Order
                                       __________________

        WHEREAS, the Plaintiffs filed their Complaint on August 6, 2019 and the Defendant was
served with copies of Summons and Complaint; and


        WHEREAS, the Defendant has failed to answer or otherwise plead; and


        NOW THEREFORE, upon application of the Plaintiffs and for good cause shown, a default is
hereby entered against the Defendant in accordance with the prayer of the Complaint in the above
styled action; and


        IT IS HEREBY ORDERED, ADJUDGED AND DECREED that judgment is entered in
behalf of the Plaintiffs and against the Defendant, BAADE MANAGEMENT CO., INC. d/b/a BMC,
INC., in the sum of $27,563.33 representing the following amounts:
Case: 1:19-cv-05302 Document #: 13 Filed: 11/05/19 Page 2 of 2 PageID #:29




 a)     ERISA Contributions (12/19 - 09/12)           $21,397.86

 b)     Liquidated Damages (12/19 - 09/19 )           $1,604.77

 c)     Attorney Fees and Costs                              $4,560.70


        TOTAL                                                $27,563.33




                      ENTERED:


                      _____________________________
                      Robert M. Dow Jr.
                      UNITED STATES DISTRICT JUDGE


                      DATED: November 5, 2019




                                        2
